Mathews, J.
delivered the opinion of the COurt, Qur attention has again been drawn to . 0 this case, an objection, made to the allowance to the attorney of the estate, not having been pron°unced upon. This allowance was ascertained an(j flxed by the inferior court, upon the princi- # 1 * pies recognised by this court, in the case of Morel, vs Misotiere's syndics, (3 Martin, 363) and as it does not appear to us exorbitant, we see no reason for our interference.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.